

117 HRES 422 IH: Maintaining Our Resolve to Defend, Encourage, and Conserve our Alliance with Israel Resolution
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 422IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Fallon submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that Israel is a crucial ally of the United States and that anti-Semitism and hostility against the State of Israel should be rejected in all forms. 
Whereas the State of Israel is the only democracy in the Middle East; Whereas the existence of the State of Israel is vital to the preservation of the Jewish people; 
Whereas the alliance between the United States and the State of Israel is essential to the national security of Israel; Whereas the United States’ diplomatic support of Israel has allowed for a greater sense of national security for both the State of Israel and the Jewish people; 
Whereas radical Islamic terrorists intent on destroying Israel are equally dedicated to the destruction of the United States; Whereas Israel is experienced in combating militarism and jihad stemming from Arabic nations and is uniquely qualified to assist the United States in the fight against terrorism; 
Whereas the Israeli intelligence agency Mossad is extraordinarily qualified to assist the United States in preserving national security given its ability to proficiently operate in the Middle East; Whereas citizens in both the United States and Israel believe in the pursuit of happiness through freedom; 
Whereas radical, racist, and extremist organizations exist that attempt to boycott, divest, and sanction Israel and the Jewish people; Whereas the terrorist organization Hamas has continually threatened the existence of the State of Israel through unprovoked rocket attacks on innocent Israeli civilian targets; and 
Whereas it is the responsibility of the United States Congress to denounce prejudice, including anti-Semitism, in all forms: Now, therefore, be it 1.Short titleThis resolution may be cited as the Maintaining Our Resolve to Defend, Encourage, and Conserve our Alliance with Israel Resolution or the MORDECAI Resolution.  
2.Sense of the house of representatives It is the sense of the House of Representatives that the State of Israel is a crucial ally of the United States and that anti-Semitism and hostility against the State of Israel should be rejected in all forms. 